DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-6, 8, 9 and 13-20 are objected to because of the following informalities:  
In claim 1, line 11, substitute “second” with --first-- before “voids to surround the first dielectric structure layer.”
In claim 2, line 2, add --the-- before “first voids.”
In claim 3, line 1, substitute “a” with --the-- before “first dielectric structure layer.”
In claim 8, line 2, add --the first-- before “voids further comprises.”
In claim 8, line 6, add --the first-- before “voids between the second semiconductor strips.”
In claim 9, line 1, substitute “a” with --the-- before “first dielectric structure layer.”
In claim 13, line 9, substitute “first” with --second-- before “dielectric structure layer.”
Claim 13 recites “first and second semiconductor strips” of the second stack of semiconductor layers, but the first and second semiconductor strips in claim 7 and claim 13 may create a confusion, so the first and second semiconductor strips in claim 13 can be substituted with --third and fourth semiconductor strips-- to avoid the confusion.
In claim 15, line 4, add --single-- before “semiconductor material.”
In claim 16, line 2, add --single-- before “semiconductor material.”
In claim 17, line 2, add --single-- before “semiconductor material.”
In claim 18, line 6, add --stacked-- before “semiconductor strips.”
In claim 19, line 4, substitute “a IGZO FeRAM cell” with --an indium gallium zinc oxide ferroelectric random access memory (IGZO FeRAM) cell--.
In claim 20, line 1, substitute “claim 15” with --claim 18-- (changing dependency) since “the second dielectric structure layer” and “the second device region” in claim 20 are introduced in claim 18 for the first time.
Claims 4-6 and 14 variously depend form claim 1 or 13, so they are objected for the same reasons.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “depositing the first conductive fill material to surround the first dielectric structure layer and the first semiconductor strips,” and this limitation needs further clarification/explanation because “the first conductive fill material” is formed after removing “the first semiconductor strips” based on claims 7 and 13, therefore, “the first conductive fill material” cannot be formed to surround “the first semiconductor strips.”
Claim 14 recites “depositing the third semiconductor material to surround the first dielectric structure layer and the second semiconductor strips,” and this limitation also needs further clarification/explanation because the limitation does not clarify if “the second semiconductor strips” are from the first stack of semiconductor layer in the first device region or from the second stack of semiconductor layers in the second device region.
Claim 17 recites “2the semiconductor material comprises indium gallium zinc oxide (IGZO),” and the semiconductor material is the single semiconductor material based on claim 15.  However, IGZO is a compound semiconductor material, not a single semiconductor material, therefore, this limitations needs further clarification/explanation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15, 16, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suh et al. (US Pub. 2017/0365604; hereinafter “Suh”).
Suh discloses [Re claim 15] a semiconductor device, comprising: 2an integral semiconductor structure 100 in a first device region (R2) of a substrate 102 (page 2, paragraph 15; see fig. 25B), the integral 3semiconductor structure 100 including a single semiconductor material 164A (silicon; page 5, paragraph 64) forming first and second 4portions (source and drain regions) connected by stacked strips (NSS) (page 3, paragraph 38) of the single semiconductor material (silicon; page 2, paragraphs 17 and 18), the stacked strips (NSS) being 5separated from one another (see fig. 25B); 6a conductive electrode layer 150 (gate electrode; page 6, paragraph 78) wrapped around the stacked strips (NSS) of the integral 7semiconductor structure 100 (page 9, paragraph 113; see fig. 25C); and 8a first dielectric structure layer 145 (gate dielectric layer; page 6, paragraph 74) separating the stacked strips (NSS) from the conductive electrode 9layer 150 (see figs. 25B and 25C).
Suh discloses [Re claim 16] wherein: 2the single semiconductor material (silicon) is disposed in interconnected voids (the stack strips NSS, which composed of silicon, is disposed in interconnected spaces between source and drain regions) in the semiconductor 3device 100 (see fig. 25B).
Suh discloses [Re claim 18] further comprising: 2stacked semiconductor strips (NSS) disposed in a second device region (R1) of the substrate 102 (see fig. 25B) and 3separated from one another (see fig. 25B); 4a second dielectric structure layer 145 (gate dielectric layer) wrapped around the stacked semiconductor strips (NSS) (see fig. 25C); and 5the conductive electrode layer 150 (gate electrode) wrapped around the second dielectric structure layer 145 and 6the stacked semiconductor strips (NSS) (page 9, paragraph 113; see fig. 25C).
Suh discloses [Re claim 20] wherein: the second dielectric structure layer 145 comprises hafnium oxide (HfO2) (page 6, paragraph 74); and 52in the second device region (R1), the stacked semiconductor strips (NSS) are configured to form channels of a transistor (PMOS transistor; page 2, paragraph 15; page 9, paragraph 112), and the conductive electrode layer 150 is configured to form a gate of the transistor (page 6, paragraph 78; page 9, paragraph 113).

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 19 recites the first dielectric structure layer comprises hafnium zirconium oxide (HfZrO); and 3in the first device region, the integral semiconductor structure, the first dielectric structure 4layer, and the conductive electrode layer are configured to form an indium gallium zinc oxide ferroelectric random access memory (IGZO FeRAM) cell.  
These features in combination with the other elements of the base claim are neither disclosed nor suggested by the prior art of record.
Claims 7 and 10-12 are allowed, and claims 1-6, 8, 9, 13 and 14 will be allowed after overcoming the objections and 112(b) rejections as shown above.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites in the first device region, removing the second semiconductor strips to form second voids 14between portions of the first dielectric structure layer, and depositing a third semiconductor 15material in the second voids between portions of the first dielectric structure layer; 16whereby the third semiconductor material is configured to form channel, source, and 17drain regions of a one-transistor ferroelectric random access memory (1T-FeRAM) in the first 18device region, the first conductive fill material is configured to form a gate electrode for the 1T-19FeRAM, and the first conductive fill material is configured to form a gate electrode for a gate- 20all-around (GAA) transistor in the second device region.
Claim 7 recites removing the second semiconductor strips to form second voids between portions of the 13first dielectric structure layer; and 14depositing a third semiconductor material in the second voids.
These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 2-6 and 8-14 variously depend from claim 1 or 7, so they are allowed or will be allowed for the same reason.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        September 24, 2022